Citation Nr: 0921676	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-39 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which, in pertinent part, denied the benefit 
sought on appeal. 
 
The Veteran testified on this matter before a RO decision 
review officer at the RO in July 2005.  In January 2008 the 
Board remanded the case to the RO for further development.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the Veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between June 2004 and March 2008, as well as 
in statements of the case and supplemental statements of the 
case.  These documents provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statements of the 
case informed the Veteran of the specific rating criteria 
which would provide a basis for a total rating due to 
service-connected disabilities.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated, 
most recently in a January 2009 supplemental statement of the 
case.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for the service connected 
conditions, and the reports of a number of examinations 
relevant to the claim on appeal.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.

II.  Total Disability Rating Based on Individual 
Unemployability Due to Service-Connected Disabilities  (TDIU)
 
The Veteran claims entitlement to a TDIU rating on the basis 
that as a result of impairment caused by the symptoms of his 
service-connected physical and mental disabilities, he is 
unable to follow a substantially gainful occupation.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera.  Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the Veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(1) adjustment disorder with depressed mood associated 
with residuals of fracture of left wrist with excision 
of ganglion cyst (currently rated as 50 percent 
disabling); 

(2) left median neuropathy associated with residuals of 
fracture of left wrist with excision of ganglion cyst 
(currently rated as 30 percent disabling); 

(3) scars, residual of excisions of ganglion cyst, left 
wrist associated with residuals of fracture left wrist 
with excision of ganglion cyst (currently rated as 10 
percent disabling); 

(4) residuals of fracture left wrist with excision of 
ganglion cyst (currently rated as 10 percent disabling); 
and 

(5) well-healed abrasion wound over left medial knee 
(currently rated as zero percent disabling).
 
After combining these ratings under 38 C.F.R. § 4.25, the 
Veteran does meet the minimum schedular threshold requirement 
(of a combined disability rating of 70 percent or more).  38 
C.F.R. § 4.16(a).  Thus, the Veteran does meet the minimum 
schedular requirements to be considered for a TDIU.  Id.  

Therefore, the remaining question is whether the service-
connected disabilities, in and of themselves, preclude the 
veteran from securing or following a substantially gainful 
occupation. See 38 C.F.R. § 4.16(a).  

Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In the veteran's May 2004 Application for Increased 
Compensation Based on Unemployability (claim for TDIU), he 
indicated that he was prevented from securing or following 
any substantially gainful occupation primarily due to his 
service-connected adjustment disorder with depressed mood, 
and left median neuropathy.  He reported that he completed 
three years of college.  

In the May 2004 application, the veteran also reported that 
in the last five years he had worked from June 1998 to June 
2003 at a library in circulation; and then from June 2003 to 
May 2004 he worked in customer service for L.L. Bean.  The 
veteran reported that in the time at his current job in 
customer service at L.L. Bean, he had lost 4.5 months of work 
due to illness.  He reported that while at that job his 
highest gross earnings per month amounted to $800, but he 
averaged $500 per month.  He indicated that he was presently 
employed and his current monthly earned income was $475.  

In the May 2004 application, the veteran listed his left and 
right arm conditions, and mental health condition, as the 
reason for his inability to secure or follow any 
substantially gainful occupation.  Notably, service 
connection is not in effect for a right arm condition.  Also, 
the Veteran does not claim, and the evidence does not show 
that the service connected left knee (scar) disability has 
had any significant impact on the Veteran's ability to work.  

The claims file contains reports from L.L. Bean showing the 
veteran's net pay for the period from June 2003 to June 2004; 
and from January 2004 to April 2005.  Review of those records 
indicate that the veteran's taxable income was $12,153 for 
the period from June 2003 to June 2004 (approximately one 
year); and was $9,379 for the period from January 2004 to 
April 2005.  

The record shows, however, that in June 2005, the veteran 
lost both his "seasonal" job-and any possibility for 
rehiring-with L.L. Bean.  The record contains a report 
titled "L. L. Bean, Inc. 2005 Seasonal Employment 
Performance Summary" that shows that the veteran's job was 
terminated in June 2005.  The report indicated that this was 
due to poor performance involving absences in order to 
receive treatment for his disabilities.  There is no 
indication that the veteran has worked since that time.   

The Board has reviewed and considered all of the medical 
evidence on file, which includes the reports of VA and 
private treatment records, including records associated with 
a Social Security claim; and reports of recent VA 
examinations in August 2005 and most recently in December 
2008.  The December 2008 VA examination reports: show that 
the examiner comprehensively evaluated the Veteran's service-
connected disabilities and their impact on the Veteran's 
ability to work; contain findings essentially consistent with 
the remainder of the medical evidence on file; and generally 
provided medical evidence most probative of the matter under 
consideration.    

The report of the December 2008 VA examination for joints 
shows that the Veteran was examined for his service connected 
left wrist disabilities and left knee scar disability.  That 
report shows that the Veteran is left handed.  

With respect to the left wrist, the report noted a history 
that the Veteran fractured his left wrist while on active 
duty putting a motor into place.  At the time of injury no 
surgery was done and the wrist was not casted.  He was 
diagnosed with mild sprain, and later this was found to be a 
broken wrist.  

The Veteran reported current complaints of pain in the left 
wrist daily, which he rated as 7/10.  Symptoms were worse 
when the weather was cold or damp.  Lack of use caused more 
pain.   

The report contains a summary of left wrist symptoms 
including that there was no deformity, giving way, 
instability, episodes of dislocation or subluxation, locking 
episodes, effusion, or affect on motion of one or more 
joints.  There was stiffness, weakness, flare-ups of moderate 
severity on a weekly basis, and limited use of the left hand 
during flare-ups due to pain and decreased range of motion, 
lasting hours.  There was no inflammation.  

On range of motion study of the left wrist, findings included 
dorsiflexion (extension), both active and passive, of zero to 
42 degrees, with pain beginning at 30 degrees.  There was an 
additional limitation of motion on repetitive use, resulting 
in a range of motion of zero to 30 degrees; due to pain.   

Palmar flexion for both active and passive, was from zero to 
40 degrees, with pain beginning at 30 degrees.  There was an 
additional limitation of motion on repetitive use, resulting 
in a range of motion of zero to 30 degrees; due to pain. 

Radial deviation for both active and passive, was from zero 
to 14 degrees, with pain beginning at 10 degrees.  There was 
no additional limitation of motion on repetitive use.  

Ulnar deviation for both active and passive, was from zero to 
24 degrees, with pain beginning at 16 degrees.  There was no 
additional limitation of motion on repetitive use.   

The left wrist disability showed no loss of bone, 
dislocations, inflammatory arthritis, or ankylosis.  The 
condition manifested tenderness and painful movement.
The report contains a diagnosis of fracture left wrist, 
residuals of fracture left wrist with excision of ganglion 
cyst.  The examiner opined that the left wrist disability had 
effects on daily activities, including mild effects on 
shopping, feeding, bathing, dressing, and grooming; moderate 
effects on chores, recreation, traveling; severe effects on 
exercise, sports; and no effects on toileting.  

The examiner concluded with an opinion that the service-
connected left wrist disability would negatively impact his 
industrial adaptability; and that the Veteran could learn to 
use his right hand.

With respect to the problem of left median nerve neuropathy, 
the Veteran reported complaints that his fingertips on the 
left hand would go to sleep if he does not use the hand or if 
he over uses it.  He reported that he had pain, weakness and 
numbness in the left hand.  

The examiner noted a summary of symptoms of the left wrist 
and hand, including weakness, numbness, paresthesias 
(tingling), and pain.  On motor examination of the left side, 
muscle strength was rated as 4, characterized as motor 
weakness involving the brachial nerve.  On sensory function 
testing, the left side was normal to vibration, decreased as 
to pain, normal as to position sense.  This involved the 
median nerve and the hand and wrist.  There was no incomplete 
paralysis and no trophic changes or atrophy.  Detailed reflex 
examination concluded with findings of 2+ for all tested.  
There was no muscle atrophy, no abnormal muscle tone or bulk, 
no abnormal movements, no joint function affected by nerve 
disorder, and no abnormal gait or balance.

The report contains notation regarding employment history, 
that the Veteran was unemployed but not retired, for the past 
2 to 5 years, due to trouble holding a job (lost 2 jobs) due 
to left hand and wrist condition.   The report contains a 
diagnosis of left median neuropathy associated with residuals 
of fracture of left wrist with excision of ganglion cyst.  
The problem involved left median nerve neuropathy, with nerve 
dysfunction and neuralgia present.  There was no paralysis or 
neuritis present.  

The effects of the problem on daily activities ranged from 
none for toileting, to severe for exercise and sports.  The 
examiner opined that the left wrist disability would 
negatively impact the Veteran's industrial adaptability; and 
that the Veteran can learn to use the right hand.

With respect to scars, the Veteran had a left ganglion cyst 
removed causing a scar.  There was no skin breakdown, and the 
cyst was asymptomatic.  A scar was located on the left upper 
extremity on the left volar wrist.  Scars measured 3.5 cm by 
.2 cm; 2.5 cm by .2 cm; and 3 cm by .2 cm.  The scars did not 
interfere with movement of any joint.  All scars were non-
tender, well-healed, with no adherence to underlying tissue, 
with normal texture, and with no ulcerations, elevation or 
depression.  The scars were superficial, with no 
inflammation, keloid, or edema.  

The color of surrounding skin was normal.  There was no 
induration or inflexibility of the skin, no limitation of 
motion , and no disfigurement.  The scars were not tender on 
palpation.  There was no limitation of function.  Underlying 
soft tissue was not damaged.  There was no skin ulceration or 
breakdown over the scar. 

The report contains a diagnosis of scars, residual of 
excisions of ganglion cyst, left wrist associated with 
residuals of fracture left wrist with excision of ganglion 
cyst.

Regarding the Veteran's left knee scar, the report shows that 
there was no skin breakdown.  The Veteran injured the left 
medial knee with an abrasion, which was asymptomatic.  The 
scar was at the left lower extremity on the medial left knee.  
It measured 4 cm by 3 cm, and did not interfere with movement 
of any joint.  The scar was non-tender, well healed, without 
adherence to underlying tissue or ulceration or elevation or 
inflammation, keloid, or edema.  The scar had a normal 
texture, was superficial, and of normal color.  There was no 
induration, inflexibility of skin, no limitation of motion 
and no disfigurement.  

The diagnosis was that the scar was a well-healed abrasion 
wound over the left medial knee.  The examiner opined that 
the four listed scars did not negatively impact the Veteran's 
industrial adaptability.   

The examiner concluded the joints examination with an opinion 
essentially that it was not likely that the Veteran's ability 
to maintain gainful employment would be negatively impacted 
by his service-connected medical conditions of left medial 
neuropathy; scars, residual of excisions of ganglion cyst, 
left wrist; residuals, fracture left wrist with excision of 
ganglion cyst; and/or well-healed abrasion wound over left 
medial knee.  In this regard, the examiner opined that the 
Veteran can do sedentary work that does not involve use of 
the left hand.

The report of the December 2008 VA examination for mental 
disorders shows that the Veteran reported that he had had no 
inpatient treatment since his last evaluation.  He reported 
that his psychiatric symptoms included nightmares.  Also he 
was anxious in crowds and easily stressed, and had 
difficulties with concentration and memory, and was prone to 
frustration and anger.  

On examination, the Veteran appeared disheveled but he had no 
difficulty with personal hygiene.  He was cooperative, and 
appeared to be in physical pain.  The Veteran did not 
evidence impairment of thought or communication.  He was 
alert, oriented, and his memory was intact-though he said he 
had difficulties with memory.  The Veteran's reality testing, 
judgment, and insight all appeared intact.  He displayed no 
gross psychotic symptoms such as delusions or hallucinations; 
but stated he had experienced olfactory hallucinations, and 
he wondered if he had experienced auditory hallucinations.  
He described his mood as angry most of the time.  He reported 
having regular bouts of anxiety.  

After examination, the report concluded with an Axis I 
diagnosis of depression, an pain condition.  On Axis V, the 
global assessment of functioning (GAF) score was 45.  The 
examiner commented that the Veteran's difficulties appeared 
to be primarily physical, with mental disorder related to the 
effect of his physical difficulties; he did not report 
difficulties that existed in their own right, separate from 
these.  The examiner concluded with an opinion that the 
Veteran's mental disorder signs and symptoms did not appear 
to affect his ability to work.

In addition to the Veteran's service-connected disabilities, 
he also has other conditions, notably, a right arm carpal 
tunnel syndrome, for which service connection status is not 
in effect.  To the extent the non-service-connected disorders 
may have significant disabling effects, such non-service-
connected effects cannot be considered in determining whether 
the Veteran is entitled to a TDIU rating.

Service-connection is in effect for (1) adjustment disorder 
with depressed mood associated with residuals of fracture of 
left wrist with excision of ganglion cyst (currently rated as 
50 percent disabling); (2) left median neuropathy associated 
with residuals of fracture of left wrist with excision of 
ganglion cyst (currently rated as 30 percent disabling); (3) 
scars, residual of excisions of ganglion cyst, left wrist 
associated with residuals of fracture left wrist with 
excision of ganglion cyst (currently rated as 10 percent 
disabling); (4) residuals of fracture left wrist with 
excision of ganglion cyst (currently rated as 10 percent 
disabling); and (5) well-healed abrasion wound over left 
medial knee (currently rated as zero percent disabling).  

The left knee scar disability has not been shown to be of any 
significant impairment, and the Veteran has not made any 
claim in that regard.  Regarding the other four disabilities, 
as reflected by findings and comments contained in the 
December 2008 VA examination report, these conditions have 
not been shown to result in an inability to work.  

The December 2008 VA joints examination report includes 
opinions essentially that while the left wrist conditions had 
a negative impact on the Veteran's industrial adaptability, 
it was not likely that the Veteran's ability to maintain 
gainful employment would be negatively impacted by his 
service-connected medical conditions of left medial 
neuropathy; scars, residual of excisions of ganglion cyst, 
left wrist; residuals, fracture left wrist with excision of 
ganglion cyst; and/or well-healed abrasion wound over left 
medial knee.  The mental disorders examiner concluded with an 
opinion that the Veteran's mental disorder signs and symptoms 
did not appear to affect his ability to work.

The service-connected disabilities were all evaluated by the 
RO in rating decisions in January and October 2005.  The 
evaluations assigned or continued in those decisions signify 
varying levels of impairment and impact on the ability to 
work.    The Veteran did not appeal any of these RO 
determinations, and he has not later raised a claim that an 
increased disability rating is warranted for any.  Nor on 
review does the evidence on file show this, or show that any 
of these disabilities impact the Veteran's ability to work so 
significantly as to warrant a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  

In sum, the evidence does not show that the Veteran is 
incapable of performing the physical and mental acts required 
by employment due to his service-connected disabilities.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show-even when 
considering the limitations and exacerbations due to the 
Veteran's service-connected disabilities-that some factor 
exists that takes this Veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.

On this point, the schedular rating criteria are not 
inadequate to rate the Veteran's service-connected 
disabilities, as each is rated below the maximum allowable 
under the relevant diagnostic codes.  While the evidence may 
show that the service-connected left wrist and psychiatric 
disabilities in combination might limit the Veteran to some 
extent to sedentary employment, this is insufficient by 
itself to show that service-connected disability precludes 
sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, supra.  The preponderance of the evidence is 
against the claim that the Veteran is currently precluded 
from engaging in substantial gainful employment by reason of 
his service-connected disabilities.  A total rating based on 
individual unemployability is limited to consideration of 
service-connected disabilities.  For the reasons set forth 
above, the Veteran's service-connected disabilities simply 
have not been shown to result in total disability.  
Entitlement to TDIU is thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to TDIU is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


